Elizabeth W. Danielson, Judge, dissenting. I cannot agree with the majority opinion. To reverse this case will hinder the ability of our law enforcement agencies to effectively do the work which the public needs and expects. In reversing, the majority opinion misapplies Alabama v. White, — U.S. —, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990). This recent U. S. Supreme Court case upholds an investigatory stop based on reasonable suspicion derived from reliable information received from an anonymous caller just as we have in the case before us. It is a grave error to twist the law in Alabama v. White, supra, in the limiting direction that the majority has elected to do. The state trooper in this case did all he could to effectively protect the people of this state as well as the individual rights of Mr. Lambert. For the court to say that the state trooper was wrong is to stretch the fourth amendment in a direction that it was never intended. This case should be affirmed, Mr. Lambert sent to jail, and the state trooper commended for a job well done. To hold otherwise is wrong. Mayfield, J., joins in the dissent.